UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-53276 Grid Petroleum Corp. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 45 Covepark Road NE, Calgary, AB T3K 5XB (Address of principal executive offices) 206-339-6314 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 82,042,000 common shares as of December 31, 2009. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 1A: Risk Factors 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Submission of Matters to a Vote of Security Holders 8 Item 5: Other Information 8 Item 6: Exhibits 8 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our consolidated financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of December 31, 2009 (unaudited) and March 31, 2009 (audited); F-2 Consolidated Statements of Operations for the three and nine months ended December 31, 2009 and 2008 and cumulative from March 31, 2009 (inception of development stage) to December 31, 2009 (unaudited); F-3 Statements of Cash Flows for the threeand nine months ended December 31, 2009 and 2008 and cumulative from March 31, 2009 (inception of development stage) to December 31, 2009 (unaudited); F-4 Statement of Stockholders’ Equity for period from September 19, 2006 (inception date) to December 31, 2009 (unaudited); F-5 Notes to Consolidated Financial Statements; These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended December 31, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents GRID PETROLEUM CORP. (formerly SUNBERTA RESOURCES INC.) (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Unaudited - Prepared by Management Note 2 - Basis of Presentation - going concern December 302009 March 312009 ASSETS CURRENT ASSETS Cash $ $ Total current assets FIXED ASSETS (Note 3) - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Demand loan (Note 4) $ $ Accounts payable including related party payable of $379 (March 31, 2009 - $315) (Note 5) Accrued liabilities Loan from shareholder (Note 6) - Total current liabilities COMMITMENTS AND CONTINGENCIES (Notes 2, 4, 5, 6, 7 and 8) STOCKHOLDERS' EQUITY (DEFICIT) Common stock (Note 7) Authorized 1,500,000,000 shares at par value of $0.001 each Issued and outstanding 82,042,000 Additional paid-in capital Accumulated (deficit) during exploration stage Accumulated (deficit) during development stage - Accumulated other comprehensive income (loss) Total stockholders' equity (deficit) Total liabilities and stockholder's equity (deficit) $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. F-1 Table of Contents GRID PETROLEUM CORP. (formerly SUNBERTA RESOURCES INC.) (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited - Prepared by Management Three months ended December 31 Nine months endedDecember 31 Cumulative from inception of development stage on March 31, 2009 to December 31, EXPENSES Investor relations, promotion and entertainment $ Depreciation - - - Professional fees Other administrative expenses Total expenses OTHER INCOME Gain on forgiveness of debt (Note 9) - - - Net (loss) for the period $ $ $ Other comprehensive income (loss) Foreign currency translation 75 Comprehensive (loss) $ Net loss per common share - basic and fully diluted: Net (loss) for the period $nil $nil $nil $nil $nil Weighted average number of common stock outstanding The accompanying notes to the consolidated financial statements are an integral part of these statements. F-2 Table of Contents GRID PETROLEUM CORP. (formerly SUNBERTA RESOURCES INC.) (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) Unaudited - Prepared by Management Three months ended December 3 Nine months endedDecember 31 Cumulative from inception of development stage on March 31, 2009 to December 31, 2009 Cash (used in) operating activities: Net (loss) for the period $ Adjustments to reconcile net loss to net cash used in operating activities: Donated services Depreciation of fixed assets - - - Gain on forgiveness of debt - - Imputed interest on loan from shareholder - - Net change in operating assets and liabilities: Interest payable on demand loan - - Accounts payable Accrued liabilities Net cash (used in) operating activities Cash from financing activities: Loan from shareholder - - Net cash from financing activities - - Effect of exchange rate changes on cash 75 Increase (decrease) in cash and cash equivalent Cash, beginning of period Cash, end of period
